

Exhibit 10
 
SUPPLEMENTAL AGREEMENT dated as of October 1, 2006 (this “Supplemental
Agreement”), to the Pooling and Servicing Agreement dated as of May 29, 1991, as
amended and restated as of October 5, 2001 (as the same has been amended,
supplemented or otherwise modified, the “Pooling and Servicing Agreement”),
among CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION, a national banking
association (“Citibank (South Dakota)”), Seller and Servicer; CITIBANK (NEVADA),
NATIONAL ASSOCIATION (“Citibank (Nevada)”), a national banking association,
Seller; and DEUTSCHE BANK TRUST COMPANY AMERICAS, Trustee.
 


W I T N E S S E T H:


WHEREAS, Citibank (South Dakota), Citibank (Nevada) and the Trustee are parties
to the Pooling and Servicing Agreement;
 
WHEREAS, Citibank (Nevada) has merged as of the date hereof with and into
Citibank (South Dakota), with Citibank (South Dakota) as the surviving entity
(the “Merger”);
 
WHEREAS, pursuant to Section 7.02(a) of the Pooling and Servicing Agreement, in
case of a merger of any of the Sellers into any other corporation, if such
Seller is not the surviving entity, the person which acquires by conveyance or
transfer the properties and assets of such Seller substantially as an entirety
shall expressly assume, by an agreement executed and delivered to the Trustee,
the performance of every covenant and obligation of such Seller under the
Pooling and Servicing Agreement, including its obligations under Section 7.04
thereof;
 
WHEREAS, as a result of the Merger, Citibank (South Dakota) is assuming, by and
under this Supplemental Agreement, the performance of every covenant and
obligation of Citibank (Nevada) under the Pooling and Servicing Agreement,
including its obligations under Section 7.04 thereof.
 
NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, each party agrees as follows for the benefit of the other parties,
the Certificateholders and any Series Enhancer to the extent provided herein and
in any Supplement:
 
1.  Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Pooling and Servicing Agreement.
 
2.  Assumption by Citibank (South Dakota). Citibank (South Dakota) hereby
assumes the performance of every covenant and obligation of Citibank (Nevada)
under the Pooling and Servicing Agreement, including its obligations under
Section 7.04 thereof, and under each Supplement.
 
 
 

--------------------------------------------------------------------------------

 
3.  Representations and Warranties. Citibank (South Dakota) hereby represents
and warrants that:
 
(a) It is a national banking association duly organized and existing under the
laws of the United States of America.  
 
(b) This Supplemental Agreement has been duly authorized, executed and delivered
by Citibank (South Dakota) and is a valid and binding obligation of Citibank
(South Dakota), enforceable against Citibank (South Dakota) in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect.
 
4.  Ratification of Pooling and Servicing Agreement; Supplemental Agreement Part
of Pooling and Servicing Agreement. Except as expressly amended hereby, the
Pooling and Servicing Agreement and each Supplement is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect, and this Supplemental Agreement shall form a part of
the Pooling and Servicing Agreement for all purposes.
 
5.  Governing Law. THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
6.  Counterparts. The parties may sign any number of copies of this Supplemental
Agreement. Each signed copy shall be an original, but all of them together shall
represent the same agreement. An executed counterpart of this Supplemental
Agreement delivered by fax or other means of electronic transmission shall be
deemed to be an original and shall be as effective for all purposes as delivery
of a manually executed counterpart.
 
7.  Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of this Supplemental Agreement.
 
8.  The Trustee. The Trustee makes no representation as to the validity,
sufficiency or enforceability of this Supplemental Agreement or any of the
recitals, statements, representations, covenants or agreements contained herein.
 

2
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be duly executed by their respective officers as of the date first above
written.






CITIBANK (SOUTH DAKOTA), NATIONAL ASSOCIATION
 
by /s/ Douglas C. Morrison
_________________________________  
Douglas C. Morrison
Vice President


CITIBANK (NEVADA), NATIONAL ASSOCIATION
 
by /s/ Robert D. Clark
_________________________________  
  Robert D. Clark
Vice President




DEUTSCHE BANK TRUST COMPANY AMERICAS
 
by /s/ Irene Siegel
_________________________________  
Name: Irene Siegel
Title: Vice President


 
by /s/ Jenna Kaufman
_________________________________  
Name: Jenna Kaufman
Title: Vice President



 
 
 
 
 
 
 
3